Gray, C. J.
The appeal from the judgment of the justice of the.peace appears by his record to have been taken by the town, and does not appear to have been claimed in its behalf by a person unauthorized to represent it. The appeal would open to the appellant, in the Superior Court, the whole case, as to the law, the facts and the judgment, and render immaterial any irregularities in the judgment appealed from. Commonwealth v. O’Neil, 6 Gray, 343. Commonwealth v. Calhane, 108 Mass. 431. Commonwealth v. Sheehan, Ib. 432 note. Wallace v. Brown, 5 Foster, 216. The appeal not having been entered in the Superior Court, that court, upon the complaint of the adverse party, rightly affirmed the judgment of the justice of the peace. Gen. Sts. C. 120, § 27. Noyes v. Sherburne, 117 Mass. 279. No error being shown in the judgment of the Superior Court, it must be

Affirmed.